UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 6, 2012 Tortoise Capital Resources Corporation (Exact name of registrant as specified in its charter) Commission File No. 1-33292 Maryland 20-3431375 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 11550 Ash Street, Suite 300, Leawood, KS (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(913) 981-1020 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The annual meeting of the stockholders of Tortoise Capital Resources Corporation (the “Company”) was held on June 6, 2012.The final voting results for each proposal are set forth below. Proposal 1: Stockholders voted to elect David J. Schulte and Charles E. Heath to the Board of Directors of the Company, to hold office for a term of three years and until their successors are duly elected and qualified. David J. Schulte Voted For Withheld Non Votes Charles E. Heath Voted For Withheld Non Votes Director-nominees received a vote of a plurality of all shares of common stock of the Company present at the meeting, in person or by proxy, and were each elected to serve as Directors of the Company until the 2015 annual meeting of stockholders and until his successor is duly elected and qualified. Proposal 2: Stockholders voted to authorize the amendment of the Company’s Articles of Incorporation if the Company qualifies for and elects Real Estate Investment Trust status. Voted For Against Abstain Non Votes A majority of all common stock voted in favor of the proposal, and as a result, the proposal passed. Proposal 3: Stockholders voted to ratify the selection of Ernst & Young LLP as the independent registered public accounting firm of the Company for its fiscal year ending November30, 2012. Voted For Against Abstain Non Votes 0 The proposal received the affirmative vote of a majority of the votes cast at the meeting, in person or by proxy, and as a result, the proposal passed. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TORTOISE CAPITAL RESOURCES CORPORATION Dated: June 14, 2012 By: /s/ David J. Schulte David J. Schulte Chief Executive Officer and President
